                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        GEORGE MARTIN,                                  Case No. 19-04585 BLF (PR)
                                  11
                                                           Plaintiff,                   JUDGMENT
                                  12
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14    UNKNOWN,
                                  15                      Defendant.
                                  16

                                  17

                                  18            The Court has dismissed the instant civil rights action without prejudice for
                                  19   Plaintiff’s failure to file a proper complaint and pay the filing fee. A judgment of
                                  20   dismissal without prejudice is entered.
                                  21            The Clerk shall close the file.
                                  22            IT IS SO ORDERED.
                                  23   Dated: _October 1, 2019_                           ________________________
                                  24                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  25

                                  26

                                  27

                                  28
                                       Judgement
                                       P:\PRO-SE\BLF\CR.19\04585Martin_jud.docx
